Citation Nr: 1627054	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome (IVDS) of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for IVDS of the left lower extremity.

3.  Entitlement to special monthly compensation (SMC) based on loss of use of the lower extremities.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to February 1996.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The July 2011 rating decision granted initial ratings of 10 percent for IVDS of the right and left lower extremities, effective September 1, 2006; and denied entitlement to SMC based on loss of use, to a special home adaptation grant, and to specially adapted housing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2013 VA Form 9, the Veteran requested a videoconference hearing.  Subsequently in July 2013, he requested a hearing in Washington, D.C.  As such, he was scheduled for a Board hearing in Washington, D.C.  In July 2015, the Veteran submitted a Statement in Support of Claim, in which he requested a videoconference hearing at the RO.  Additionally, in May 2016, the Veteran's representative submitted a motion to remand for a videoconference hearing, stating that he was currently scheduled for a formal Board hearing in Washington, D.C., in June 2016, but that the Veteran now requested that he be scheduled for a videoconference hearing.  No such hearing was scheduled.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




